Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 4 November 2021.
REJECTIONS BASED ON PRIOR ART
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sharon (US PG PUB No. 2014/0006898) in view of Yu (US PG PUB No. 2013/0145085).
As per claim [1, 14, 20], a method for performing access management of a memory device aid of information arrangement, the memory device comprising a non-volatile (NV) memory (see Sharon FIG 1: 108) and a memory controller (see Sharon FIG 1: 116) for controlling the accessing of the memory device, the NV memory comprising at least one NV memory element (see e.g., Sharon FIG 114), the method comprising:
when a host device sends a write command to the memory device, utilizing the memory controller to generate a plurality of error correction code (ECC) chunks respectively corresponding to a plurality of sets of memory cells of the NV memory according to data of the write command (see Sharon [0025]), each ECC chunk comprising a codeword, the codeword formed of message bits and parity bits, and 
utilizing the memory controller to store each ECC chunk of the plurality of ECC chunks into a corresponding set of memory cells of the plurality of sets of memory cells, respectively, according to the one-to-one mapping, so that any two ECC chunks of the plurality of ECC chunks do not share a same set of memory cells of the plurality of sets of memory cells, to enhance read performance of the memory controller regarding the data (see Sharon [0026]);
 wherein each memory cell within each set of memory cells stores a plurality of bits belonging to [four] logical pages, and each ECC chunk is stored in a corresponding set of memory cells by storing a first bit of the codeword in the first logical page, storing a second bit of the codeword in the second logical page, storing a third bit of the codeword in the third logical page and [storing a fourth bit of the codeword in the fourth logical page], so that the message bits and parity bits of the codeword are distributed evenly over the four logical pages (see Sharon FIG 5: 502 and [0026]).
[Sharon discloses TLC storage but does not further specify if the storage which comprises three bits per cell.] 
However, Sharon does not expressly disclose each memory cell within each set of memory cells stores a plurality of bits belonging to four logical pages. 
In the same field of endeavor discloses Yu discloses utilizing QLC, which comprises four bits per cell (see Sharon Yu [0220])
It would have been obvious at the time of the invention to modify Sharon to further utilize QLC.
The suggestion/motivation for doing so would have been for the benefit of configurable storage (see e.g., Sharon Yu [0220]). 

 As per claim [2, 15], the method of claim 1, 
wherein the one-to-one mapping comprises one-to-one mapping relationships between the plurality of ECC chunks and the plurality of sets of memory cells, respectively (see Sharon [0026]). 
As per claim [3, 16], the method of claim 1, 
wherein each memory cell within the plurality of sets of memory cells is arranged to store a plurality of bits (see Sharon FIG 5 and [0026])
As per claim [4], the method of claim 3, 
wherein any ECC chunk of the plurality of ECC chunks comprises respective bits of a set of memory cells within the plurality of sets of memory cells (see Sharon FIG 5 and [0026])
As per claim [5], the method of claim 3, 
wherein any ECC chunk of the plurality of ECC chunks comprises a two-dimensional (2D) array of bit information formed with respective bits of a set of memory cells within the plurality of sets of memory cells (see Sharon FIG 5 and [0026])
As per claim [6, 17], the method of claim 1,
 wherein the memory controller controls the NV memory to access the plurality of sets of memory cells through a same word line of a plurality of word lines within the NV memory (see e.g., Yu [0238] and Sharon [0023]).
As per claim [7], the method of claim 6, 
wherein the memory controller controls the NV memory to access the plurality of sets of memory cells through a plurality of bit lines within the NV memory, respectively (see e.g., Yu [0238]).

 wherein the memory controller controls the NV memory to access any memory cell within the plurality of sets of memory cells through a corresponding bit line of a plurality of bit lines within the NV memory (see e.g., Yu [0238])
As per claim [10, 18], the method of claim 1, 
wherein the plurality of sets of memory cells is further arranged to store a hybrid page corresponding to a- set of the four logical pages, and a first bit of a first logical page within the set of logical pages and a first bit of a second logical page within the set of logical pages are arranged to store in a same memory cell within the plurality of sets of memory cells (see Yu [0220]). 
[Yu discloses hybrid pages because Yu discloses the QLC may be constructed and utilized by any of a number of combinations and permutations to form the MLC.] 
As per claim [12], the method of claim 1, 
wherein the memory controller controls the NV memory to access any memory cell within the plurality of sets of memory cells through a corresponding bit line of a plurality of bit lines within the NV memory (see e.g., Yu [0238]).
As per claim [13], the method of claim 12, 
wherein said any memory cell within the plurality of sets of memory cells is arranged to store a plurality of bits (see e.g., Yu [0220]). 
As per claim [19], an electronic device comprising the memory device of claim 14, and further comprising: 
the host device, coupled to the memory device, wherein the host device comprises: at least one processor (see Sharon FIG 1: 102), arranged for controlling operations of the host device (see Sharon FIG 1: 100); and a power supply circuit, coupled to the at least one processor, arranged for providing power to the at least one 
RESPONSE TO ARGUMENTS
The previous grounds of rejection are withdrawn in view of Applicant’s amendments to the claims and the accompanying remarks. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137